Citation Nr: 1241086	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-16 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a gynecological disorder to include pelvic pain and vaginal bleeding.  

3.  Entitlement to service connection for a gynecological disorder to include pelvic pain and vaginal bleeding.  

4.  Entitlement to an initial increased (compensable) rating for abdominal scar, status post cesarean section.  

5.  Entitlement an increased rating for chronic lumbar strain, currently evaluated as 20 percent disabling.  

6.  Entitlement to a separate (compensable) rating for sciatica.  

7.  Entitlement to service connection for a sinus disorder.  

8.  Entitlement to service connection for a pulmonary disorder, to include asthma and chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.  

9.  Entitlement to service connection for sleep apnea, to include as due to asbestos exposure, and/or secondary to a pulmonary disorder.  

10.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a scar, status post cesarean section and granted a noncompensable rating, effective September 2007.  The other issues on appeal were denied.  The Veteran disagreed with the noncompensable rating and the denial of the aforementioned issues, and the current appeal ensued.  


The issues of a separate compensable rating for sciatica, service connection for gynecological disorder, service connection for pulmonary disorder to include asthma and COPD, service connection for sleep apnea, and service connection for an acquired psychiatric disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On February 28, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at her videoconference hearing that a withdrawal of this appeal for new and material evidence for bilateral hearing loss is requested.  

2.  Service connection for vaginal bleeding was denied by rating decision of September 1995.  

3.  Evidence received subsequent to the September 1995 rating decision raises a reasonable possibility of substantiating the claim of service connection for gynecological disorder, to include pelvic pain and vaginal bleeding.  

4.  The Veteran's abdominal scar, cesarean section was productive of pain of the anterior surface of the abdomen.  

5.  The competent and credible evidence of record does not demonstrate that a sinus disorder was manifested within service or developed as a result of an injury or disease during active service.  

6.  Chronic lumbar strain with forward flexion 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  

2.  The September 1995 RO decision which denied service connection for vaginal bleeding is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2012).  

3.  Evidence submitted subsequent to the September 1995 denial of service connection for vaginal bleeding, is new and material. 38 U.S.C.A. §§ 5107 , 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2012).  

4.  The criteria for an initial rating of 10 percent, and no more, for an abdominal scar, cesarean section have been met.  38 U.S.C.A. §§ 1155 , 5103. 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 4.3 , 4.7, 4.59, 4.118, DC 7804(2007).  

5.  Service connection for a sinus disorder was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2012).  

6.  The criteria for a disability rating in excess of 20 percent for chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155 , 5103. 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 4.3 , 4.7, 4.59, 4.71a, DC 5237(2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  In the present case, at her February 2012 videoconference hearing, the Veteran withdrew the issue of whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss.  Hence, there remains no allegations of error of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In the claims for new and material evidence to reopen for a gynecological disorder to include vaginal bleeding and chronic pelvic pain, and an initial rating for abdominal scar, cesarean section, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

As to the issue of service connection for a sinus disorder and increased rating for chronic lumbar strain , the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2007.  The letter fully addressed all notice elements.  It informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). With that letter, the RO effectively satisfied the notice requirements with respect to the issues of service connection and increased rating on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The RO associated the Veteran's service treatment records, and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran was also afforded a VA examination in connection with the claims.  According to Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008), the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  The Board finds the August 2008 VA examination reports were thorough and adequate upon which to base a decision.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Further, the Veteran was provided an opportunity to set forth her contentions at a videoconference hearing in February 2012 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issues on appeal.  Service history was discussed.  The current level of complaints regarding her chronic lumbar spine was also addressed.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See Bryant, 23 Vet.App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claim based on the current record. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Court held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran claims that she has presented new and material evidence to reopen the claim for service connection for gynecological disorder, to include pelvic pain and vaginal bleeding.  The Veteran's claim for service connection for vaginal bleeding was denied by a September 1995 rating decision.  Evidence of record at that time showed no specific documentation of clinically diagnosed disability that had resulted in a disability productive of vaginal bleeding.  Notice was provided to her in a letter of that same month.  The Veteran did not appeal the September 1995 denial within one year of the notification letter.  

A review of the record also fails to show receipt of evidence between September 1995 and September 1996 that would be considered "new and material".  The provisions of 38 C.F.R. § 3.156(b) explicitly states that new and material evidence "received prior to the expiration of the appeal period" will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See also Buie v. Shinseki, 24 Vet. App. 242 (2010) (held that if material statements or evidence are submitted within one year of the corresponding regional office decision, the Board should consider whether the statements included the submission of new and material evidence).  Since no evidence was submitted or received prior to the expiration of the appeal period of September 1996, application of 3.156(b) is inapplicable.  The September 1995 rating decision remains final.  

The Veteran filed to reopen the claim for vaginal bleeding in September 2007.  She also indicated that she wanted service connection for pelvic pain.  It appears from the record, that the Veteran is asserting a claim for gynecological disorder, to include pelvic pain and vaginal bleeding.  The October 2007 VCAA letter set forth the findings of new and material evidence for vaginal bleeding.  Additionally, the Veteran's argument set forth during her February 2012 videoconference hearing was that she continued to receive treatment for excessive vaginal bleeding and pelvic pain since service and finally underwent a total abdominal hysterectomy as a result in November 2009.  It is clear that the issue set forth is whether new and material evidence had been submitted to reopen the claim for gynecological disorder to include pelvic pain and vaginal bleeding.  

The evidence received since the September 1995 final decision includes VA outpatient treatment records, an August 2008 VA examination report, a January 2009 medical statement regarding the Veteran's irregular bleeding and pelvic pain, March 2009 VA operative report for an endometrial ablation, November 2009 VA operative reports indicating an abdominal hysterectomy, and February 2012 videoconference hearing testimony.  

The August 2008 VA examination report showed that the Veteran has current chronic gynecological problems, but the examiner does not attribute those gynecological problems to service.  

The VA outpatient treatment records show ongoing treatment reports for gynecological complaints to include irregular bleeding, excessive bleeding, pelvic pain, endometriosis, fibroid uterus, and ultimately, an abdominal hysterectomy.  

A January 2009 medical statement from the Veteran's VA gynecologist was written on behalf of her claim.  This medical statement indicates that the VA examiner reviewed the Veteran's service treatment records and they indicated that in 1992, while the Veteran was on active duty, she was seen for complaints of irregular vaginal bleeding, heavy vaginal bleeding, and chronic pelvic pain.  He also reiterated that the Veteran had numerous physician evaluations and surgical procedures to include a 1995 laparoscopy, dilation and curettage (D &C) procedure, a 2007 repeat D & C procedure for evaluation of repeated problems of irregular and heavy vaginal bleeding, and ultimately, recommendation of endometrial ablation and possible hysterectomy.  

VA hospital reports showed a March 2009, D &C procedure, hysteroscopy, and endometrial ablation for her continued complaints of heavy vaginal bleeding and chronic pelvic pain.  A November 2009 VA hospital report showed that the Veteran ultimately underwent an abdominal hysterectomy for treatment of the same continued complaints.  

Finally, the Veteran testified at a February 2012 videoconference hearing.  She testified that she had chronic pelvic pain and vaginal bleeding since 1992 in service.  She indicated that she had endometriosis and a pelvic cyst removed in 1995 by a private physician, shortly after service.  She also testified that because of the continued problems since service, she ultimately underwent a hysterectomy in 2009 at the VA Hospital, Tampa, Florida.  

The VA outpatient treatment records, August 2008 VA examination,  January 2009 medical statement regarding the Veteran's irregular bleeding and pelvic pain, March 2009 VA operative report for an endometrial ablation, November 2009 VA operative reports indicating an abdominal hysterectomy, and February 2012 videoconference hearing testimony, all showed evidence which was not shown at the September 1995 denial of service connection.  This is all representative of present evidence of excessive and irregular bleeding and chronic pelvic pain, that the Veteran claims since service which she states continued after service and ultimately resulted in an abdominal hysterectomy.  This is present evidence of several diagnosed conditions (endometriosis, fibroid uterus, and several others), which is presence of an unestablished fact.  Therefore, according to Shade, this evidence, which is new and has never been before agency decisionmakers before, is also material, because it would raise a reasonable possibility of substantiating the claim because when considered with the old evidence, it would at least trigger the Secretary's duty to assist to provide a medical opinion.  Therefore, since the Board finds this evidence to be new and material, the claim will be reopened.  

Having reopened the claim, the Board finds the claim requires remand for further development.  

Initial/ Increased Rating 

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2012).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10  (2012).  

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims, in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Abdominal Scar

By rating decision of September 2008, service connection for abdominal scar, status post cesarean was granted.  A non compensable rating was awarded effective September 2007.  This rating has been in effect since this time.  

The Veteran asserts that her cesarean scar disability is more severe than the current evaluation reflects.  She claims that it is an ugly scar, with tissue underneath, and is painful in the area where she bends.  

While the claim was on appeal, the applicable rating criteria for skin disorders, 
38 C.F.R. § 4.118, was revised, effective October 23, 2008.  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7- 2003.  

However, as set forth in the Federal Register, the most recently revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the Veteran's claim was received prior to October 23, 2008, i.e., in September 2007, the revised criteria after October 23, 2008, are not for application in this case without request for review by the Veteran, but in no case will an award using the revised criteria be effective prior to October 2008.  

A scar not involving the head, face, or neck can be rated under Diagnostic Codes 7801, 7802, 7803, 7804, and/or 7805. 38 C.F.R. § 4.118.  

Under DC 7801, scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating when they cover an area or areas exceeding 6 square inches.  Note (1) Scars in widely separated areas, as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be separately rated and continued in accordance with § 4.25 of this part.  Note (2) A deep scar is one associated with underlying soft tissue damage.  

Under DC 7802, a 10 percent rating is warranted for a scar, other than on the head, face, or neck, that is superficial and does not caused limited motion and exceeds an area of 144 square inches. (929 sq. cm.) or greater.  Note (1) Scars in widely separated areas, as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be separately rated and continued in accordance with § 4.25 of this part.  Note (2) A superficial scar is one not associated with underlying soft tissue damage.  

Under DC 7803, a 10 percent rating is warranted for a scar that is superficial and unstable.  Note (1) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) A superficial scar is one not associated with underlying soft tissue damage.  

Under DC 7804, a 10 percent rating is warranted for a scar that is painful on examination.  Note (1) A superficial scar is one not associated with underlying soft tissue damage.  Note (2)  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  

The evidence of record shows that the Veteran underwent a VA examination in August 2008.  The scar was noted to have been related to a surgery.  It was located on the anterior surface of the trunk.  The scar was 15.5 cm long  x 0.5 cm wide.  On examination there was no pain noted, no tenderness to palpation, no adherence to underlying tissue, no soft tissue damage, no skin ulceration or breakdown of the scar, and it did not result in limitation of motion or loss of function.  The diagnosis was scar, residuals of a c-section, no functional impairment.  


In February 2012, the Veteran testified at a videoconference hearing.  She stated that her scar was a very ugly scar with tissue underneath and very painful in the area where she bends.  She stated that there was pulling pain throughout the day.  She stated that the scar was purple in color and it did not change nor did it ever seem to go away.  She testified that there was no flaking of the scar tissue.  

The medical evidence of record does not show that the Veteran's cesarean scar was deep or caused limitation of motion, exceeded 6 square inches; or was superficial and caused limitation of motion and had an area of 144 square inches; or was unstable.  Although it was shown to be well healed on examination, not tender to palpation, or painful, the Veteran has testified that it is painful on a daily basis in the area where she bends.  The Veteran is competent to indicate that her scar is painful where she bends.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); See Layno at 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  As such, resolving all reasonable doubt in her favor, a 10 percent rating is warranted for a painful scar.  The 10 percent rating is the maximum rating provided under DC 7804 for a painful scar.  A higher rating therefore, is inappropriate.  Since the evidence of record shows the cesarean scar is not limited by motion, or limited in function, was 15 cm long, and well healed, on VA examination, it does not warrant a higher and/or separate rating under DCs 7801-7803.  

Diagnostic Code 7805 addresses scars and indicates they can be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805.  The Veteran's affected part is the anterior surface of her trunk.  There is no limitation of function shown in that area.  Therefore, she does not warrant an additional rating for limitation of function of the anterior surface of her trunk.  

Based on the evidence of record, a 10 percent rating for a painful scar, and no more, is warranted for the Veteran's cesarean scar.  


Chronic lumbar strain 

By rating decision of September 1995, service connection for chronic lumbar strain/sciatica, was granted.  A 10 percent rating was awarded effective November 1994.  By rating decision of March 2003, the 10 percent rating was increased to 20 percent, effective July 1998.  This rating has been in effect since this time.  

The Veteran asserts that her chronic lumbar strain disability is more severe than the current evaluation reflects.  She claims that she is in daily pain which has caused her to miss work, makes her unable to sit or stand more than 15 minutes without severe pain and numbness on both legs, and now requires her to employ a housekeeper because she is unable to clean her home.  

Under the general rating formula for diseases or injuries of the spine, a 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined motion of thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm or guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50percent or more of the height warrants a 10 percent evaluation38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The notes to the rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2).  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

The Veteran underwent a MRI of the spine in March 2007.  The impression was mild bulging disc material at the L5-S1 disc.  

The Veteran underwent a VA examination in August 2008.  She complained of spinal pain, worse on sitting and standing.  She used a lumbosacral spine brace, attended back classes, was prescribed medication, and used a TENS unit.  She reported no history of trauma to the spine and no history of a neoplasm or hospitalization for the disability.  She had no urinary incontinence, frequency, or urgency.  She also had no fecal incontinence, numbness, paresthesia, leg or foot weakness, or unsteadiness.  There was no history of fatigue, but there was history of decreased motion, stiffness, weakness, and pain.  The pain was in the low back with radiation into the bilateral legs and toes.  She described the pain "sharp needles" on a daily basis, constant, and moderate in degree.  She also complained of severe flare-ups on a daily basis, lasting hours in duration.  The precipitating factors were walking, sitting, or standing for extended periods of time.  Alleviating factors included medication, heating pad, stretches, brace, and hot soaks.  She reported that with flare-ups, she has to go home from work or that day, she may be unable to work.  She related that she had 5 incapacitating episodes over the past 12 months.  Physical examination of the spine showed the posture, head position, symmetry, and gait to be normal.  Sensory and reflex examination of the thoracolumbar spine proved normal.  Range of motion of the thoracolumbar spine showed flexion of 0 to 70 degrees, with pain at the end point; extension of 0 to 15 degrees, with pain at the end point; left and right lateral rotation and flexion were 0 to 30 degrees, with no pain.  There was no additional limitation of motion on repetitive use.  No pain, fatigue, weakness, or incoordination was noted.  X-ray studies showed findings of low back instability.  The Veteran indicated that she had lost 7 weeks of work due to her lumbar disability.  Her lumbar condition had a moderate impact on her chores, shopping, recreation, and traveling.  The diagnosis was lumbar strain.  The examiner stated that there was no objective neurological dysfunction noted on the examination.  

The Veteran was seen by VA in December 2008.  She related that she had pain on the day of the examination of 6/10 with medication.  Her pain was in the low back and affected her ability to stand and sit for long periods of time.  There were no new injuries since the original event.  During the examination, she reported pain in the lower extremities on standing  after a few minutes.  She also reported pain with flexion of more than 30 degrees.  She noted that for pain control, she saw a chiropractor, went to physical therapy several times, and was also treated at the pain clinic.  Physical examination showed straight leg raising and lifts of approximately 30 degrees with difficulty going from sitting and standing.  She had pain and numbness in both lower extremities after toe raising.  She also had pain with flexion but was able to perform flexion.  Her gait was steady and her sensory was intact.  Deep tendon raising was 1+.  The assessment was degenerative disc disease (DDD) of the lumbar spine with radiculopathy.  

The Veteran was seen by VA in April 2009.  She was seen for complaints of low back problems.  Physical examination of the thoracic spine indicated that the Veteran had pain and was unable to flex or rotate more than 30 degrees before pain initiated.  She was also unable to lift more than 30 to 40 pounds without pain in the thoracic and lumbar spine due to limited mobility.  

The Veteran was seen by VA physical therapy from September 2009 to October 2009 for 7/8 visits for lumbar spine pain with radiating left leg pain.  It was noted that she had been treated in the physical therapy clinic previously, but had not been complaint with her treatment.  

The Veteran was seen by VA in May 2010 with low back complaints.  She complained of low back pain from a disc condition and at times, spasm-type syndrome when she sat or stood more than 15 minutes.  She also reported that her legs sometimes went numb after standing.  Physical examination revealed mild pain with standing and numbness in legs with prolonged standing.  There was pain with forward flexion of 40 to 50 degrees.  Lumbar flexion was accomplished to 50 percent.  The assessment was chronic lumbar pain.  

The Veteran testified at a videoconference hearing before the undersigned VLJ in February 2012.  She complained of thoracolumbar pain on bending and that she had this pain on a daily basis.  She also testified to radiating pain, numbness, and tingling when sitting for a period of time.  She stated that she had to take a break from sitting every 30 minutes and that she was provided with a special chair at work because of her back disability.  She related that she used a back brace daily, a TENS unit, and had used a cane and a walker in the past.  She related that her back condition was the same as it was the last time she had a compensation and pension examination for the condition.  Her spouse also testified, indicating that he had taken on the duties of cleaning the house and lifting or carrying anything because the Veteran was unable to perform those duties anymore.   

The medical evidence of record has shown that throughout this period, the Veteran has had constant pain in the thoracolumbar spine.  She was seen by a chiropractor, in the pain clinic, and treated with physical therapy.  In August 2008, she underwent VA examination.  Her examination showed she continued to complain of back pain, but her is range of motion showed forward flexion of 70 degrees, and extension to 15 degrees, lateral bending both sides to 30 degrees, and rotation to both sides of 30 degrees.  Forward flexion of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, necessary to warrant a 40 percent rating, has not been shown.  

Consideration has also been given as to whether the evidence supports the assignment of a separate compensable rating for neurological impairment.  Here, during the Veteran's August 2008 VA examination, although there had been previous complaints of sciatica, the examiner stated there was no objective evidence of neurological deficits.  These findings tend to be contradicted by the overall evidence which showed ongoing complaints of lower extremity pain and numbness, and in December 2008 a diagnosis of radiculopathy.  There have been no nerve conduction studies or EMG studies to ascertain these findings.  Therefore, the Board will remand to determine if the Veteran warrants a separate rating for sciatica/radiculopathy due to her lumbosacral spine.  

An evaluation under DC 5243 for intervertebral disc syndrome is also warranted as intervertebral disc syndrome has been shown.  However, in order to warrant a rating in excess of 20 percent, the 40 percent rating for intervertebral disc syndrome, requires incapacitating episodes of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

Note (1):  For the purposes of evaluations under diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

In this case, the Veteran has been found to have less than one week incapacitating episodes during her August 2008 VA examination.  Even considering these alleged incapacitating episodes, she did not indicate that they required bed rest prescribed by a physician and treatment by a physician, as required by the diagnostic code.  Therefore, a 40 percent rating for intervertebral disc syndrome, is simply not warranted.  

The Board has considered the Veteran's statements that her lumbar spine disability is worse than reflected by the current rating.  Consideration has also been given to the testimony provided by her spouse at the videoconference hearing.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of her chronic lumbar strain disability- according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's chronic lumbar strain has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which this disability is  evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, an increased rating for chronic lumbar strain is not warranted on a schedular basis.  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) , the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's chronic lumbar strain was applied to the applicable rating criteria and case law.  The applicable criteria provide for higher ratings, and the Board fully explained why the higher ratings were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this instance, the Board need not consider whether the Veteran's chronic lumbar strain disability includes exceptional factors.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Nevertheless, the Board observes that there is no evidence that the Veteran's chronic lumbar strain  has resulted in frequent hospitalizations or marked interference with employment.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable.  The evidence of record indicates that she is employed as a clerk for VA.  She complains of pain with sitting and standing which is required for her job.  However, she is still employed and has not indicated that she is unable to work as a result of her service-connected disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Sinus disorder

The Veteran asserts that service connection is warranted for a sinus disorder based upon service incurrence.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service treatment records show no findings, treatment, or diagnosis of a sinus disorder or sinusitis during active service.  The Veteran had an upper respiratory infection (URI) in February 1989, and her sinuses were noted to be non tender at that time.  She did have sinus congestion in December 1990, October 1991, and June 1993, but no diagnosis regarding sinusitis was made in connection with the sinus congestion.  On separation examination in September 1994, her sinuses were noted to be normal.  A Report of Medical History taken in connection with her separation examination indicated a response of "no" when asked whether she ever had or did she have now sinusitis.  

After service, the Veteran underwent a VA general medical examination.  No complaints, findings, or diagnoses regarding sinusitis or a sinus condition was made in connection with the examination.  

In November 1999, a VA CT scan of the Veteran's paranasal sinuses was made.  This CT showed minimal bilateral hyperplasic membrane thickening within the maxillary, ethmoid, frontal, and sphenoid sinuses indicating chronic pansinusitis to a minimal degree.  

Thereafter, the record shows the Veteran was diagnosed with seasonal allergy in March 2001, chronic rhinitis, in April 2005, and sinusitis in July 2008.   

The Veteran underwent a VA examination in August 2008.  She stated she had a sinus condition since 1988.  She reported a history of nasal congestion and allergy symptoms since active service.  She indicated that she used allergy medication every day.  She also reported she was diagnosed with asthma in service.  Physical examination showed no evidence of sinus disease.  There was a history of nasal allergy.  She had current rhinitis symptoms of nasal congestion, excess nasal mucous, itchy nose, and watery eyes.  She also had daily headaches and constant breathing difficulty.  There was no nasal obstruction, septal deviation, no permanent hypertrophy of the turbinates from bacterial rhinitis, no tissue loss, scarring, or deformity of the nose, and no evidence of granulomatous infection.  The examiner stated that she would have to resort to speculation to opine that the Veteran's complaints of nasal/sinus congestion while in service were related to her present diagnosis of allergic rhinitis, as there was no evidence of diagnosis, evaluations, or treatment for chronic allergic rhinitis in service.  

The Veteran testified at a videoconference hearing in February 2012 before the undersigned VLJ.  She stated that she was treated for sinusitis in service and received treatment with antibiotics at that time.  She stated that she also used over-the-counter medication she purchased for treatment for sinusitis.  She related difficulty breathing and wheezing.  

The evidence of record does not show that the Veteran had sinusitis in service.  Further, there is no medical evidence or evidence presented otherwise, other than the Veteran's statement of such, that she had sinusitis in service, or that she had sinusitis caused by an event in service.  The service treatment records do show periodic treatment for upper respiratory infections with sinus congestion.  However, there were no findings of sinusitis at that time.  Separation examination in September 1994 specifically found the sinuses to be normal and the Report of Medical History taken in connection with the separation examination indicated no evidence of sinusitis.  It is also important to note that a June 1995 VA general medical examination after service made no findings related to the Veteran's sinus or a sinus disorder.  The fact that the Veteran made no reference to a chronic sinus disorder when she filed claims for benefits in 1995 weighs against the assertion of service onset.  Further, there is no evidence of a diagnosis of sinusitis until 1999, when a CT scan showed pansinusitis to a minimal degree.  These findings were six years after service discharge, and do not relate this diagnosis to any event or injury in service.  In short, since there is no evidence of the condition in service, there is no causal relationship between the presently diagnosed sinusitis and an event in service, elements 2 and 3 of Shedden are not shown to establish service connection for the claim of a sinus condition. 


The Veteran is competent to state that she had sinus symptoms in service, such as congestion, headaches and sinus pressure.  However, she is not deemed competent to diagnose sinusitis.  The Veteran's assertions are inconsistent when measured against the evidence of record, which does not establish a diagnosis until approximately six years post-service.  The fact that she had filed a claim between 1994 at service discharge and 1999 when she was first diagnosed with sinusitis, causes the Board to seriously question her veracity.  The Veteran was clearly familiar and well-acquainted with the VA benefits system and the need to file a claim.  However, for reasons she has not explained, she did not file her claim for service connection for sinusitis until 2007, which is approximately 13 years after service and 12 years since she filed her first claim.  

Moreover, the August 2008 VA examiner made no findings of sinusitis and further indicated that the Veteran had rhinitis.  She also stated that it would be mere speculation to relate the Veteran's sinus congestion in service to her presently diagnosed rhinitis, as there are no findings, treatment, or diagnosis of rhinitis (sinusitis) while in service.  This medical opinion outweighs the Veteran's lay statement of inservice sinusitis as the examiner provided a physical examination of the Veteran, a review of the record, and a rationale for her negative findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  This evidence outweighs the lay opinion of the Veteran that her sinusitis/ rhinitis had its onset during service.  

Based on the lack of findings of a sinus disorder until nearly six years after service, and no evidence showing that the sinus disorder is in any way related to her active service, service connection for this disorder must fail.  Therefore, service connection for a sinus disorder is not warranted.  




								[Continued on Next Page]
ORDER

The claim for whether new and material evidence has been submitted to reopen the claim for bilateral hearing loss has been dismissed.  

New and material evidence to reopen the claim for service connection for gynecological disorder to include pelvic pain and vaginal bleeding has been received; to this extent only, the claim on appeal is granted.  

An initial rating of 10 percent, and no more, for abdominal scar, cesarean section, is granted, subject to the laws and regulations governing monetary benefits.  

Entitlement to a rating in excess of 20 percent for service-connected chronic lumbar strain is denied.  

Service connection for sinusitis is denied.  


REMAND

Further development is necessary in this case.  

Initially, the issue for service connection for a gynecological disorder to include pelvic pain and vaginal bleeding has been reopened.  The issue is now to be reviewed on a de novo basis.  

The Board has considered that the Veteran now has a disability related to her chronic pelvic pain and vaginal bleeding, which resulted in an abdominal hysterectomy.   Prior to the hysterectomy, the Veteran was treated by a private gynecologist, who performed an endometrial ablation.  These records are important to the instant claim.  

Based on the private records, and the VA treatment records and hospital records wherein she underwent an abdominal hysterectomy, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of her gynecological disorder, manifested by excessive bleeding and chronic pelvic pain and if it had its onset or is related to service.  

Additionally, the Veteran is service connected chronic lumbar strain with sciatica.  She has been shown to have lumbar radiculopathy in December 2008 when diagnosed with DDD.  She also complained of numbness and pain in the lower extremities in May 2010.  Consideration should be given to the assignment of a separate compensable rating for neurological impairment.  Here, the Veteran has not had an EMG or nerve conduction studies to determine whether she presently has sciatica/lumbar radiculopathy radiating to the left and/or right legs.  Additionally, it cannot be ascertained at this point if her sciatica/lumbar radiculopathy condition associated with the service-connected lumbar spine disorder productive of neuralgia or neuritis to a mild, moderate, moderately severe, or severe degree.  In order to give the Veteran every opportunity to pursue her claims, she should be examined to determine whether she has sciatica/lumbar radiculopathy that warrants a separate compensable rating.  See 38 C.F.R. § 4.124a.   

The Veteran has also claimed service connection for a pulmonary disorder to include asthma and/or chronic obstructive pulmonary disorder (COPD).  The Veteran claims this disability had its onset in service.  She also claims that it may be the result of exposure to asbestos in service when she served as a boiler man on Naval ships.  It is important to note, that the Veteran was diagnosed with bronchitis in service and has since service, been diagnosed with bronchitis and bronchial asthma.  This was not addressed during the Veteran's August 2008 VA examination when it was determined by that examiner that the evidence was silent for diagnosis, or treatment for respiratory conditions in service.  The examiner also indicated that there was no evidence of COPD, but she did not address the findings in the January 2004, VA treatment report, that indicated that the Veteran had COPD.  Moreover, a VA examiner addressed in a later statement in December 2008, the Veteran's exposure to lead paint, asbestos, and severe hot conditions in the boiler room during service and her subsequent development of asthma.  This examiner indicated in his medical opinion, it was possible that the Veteran's asthma was the result of her work environment.  He did not specifically address if he was indicating her work environment in service in the boiler room, and he did not give a rationale for his findings.  Finally, January 2009 and August 2009 private medical statements from Dr. J.A. indicate, in pertinent part, the Veteran's asthma, COPD, and sleep apnea were caused by her exposure to asbestos in service; he also did not give a rationale for this opinion.  It is also important to note that the medical evidence of record shows that the Veteran has been a long term smoker, and this has not been addressed in connection with the Veteran's pulmonary disorders.  Therefore, the August 2008 VA examination which failed to address the Veteran's bronchitis in service, and the December 2008 VA medical statement, and December 2009 private medical statement, which did not give rationales for their opinions, are inadequate for rating purposes.  See 38 C.F.R. § 4.2.  Therefore, additional examination is necessary prior to final adjudication of the service connection for a respiratory disorder claim.  

The Veteran also claims sleep apnea, secondary to her claimed service-connected pulmonary condition.  As previously stated, the August 2009 private medical statement attributes the Veteran's chronic sleep apnea to her exposure to asbestos in service, but without sufficient rationale.  This issue is inextricably intertwined with the pulmonary issue on appeal, and cannot be addressed until adjudication of the pulmonary condition.  See Harris v. Derwinski, 1 Vet.App.180 (1990)  In October 2003, the Veteran was seen for abnormal sounds during sleep.  The examination report indicated that apnea was witnessed.  In May 2004, she related that she would be evaluated privately for a polysomnogram; however, the report of which has not been associated with the record.  In December 2005, she related that she had been diagnosed with sleep apnea.   She also testified at her February 2012 videoconference hearing that her shipmates had difficulty sleeping in the berthing area because of her loud snoring.  Her spouse also testified to her abnormal snoring after she entered active duty.  The sleep study that was performed privately, and any companion clinical reports, are important to determine the etiology of her sleep apnea.   

Finally, the Veteran is also claiming service connection for an acquired psychiatric disorder, to include bipolar disorder.  She asserts that her personality disorder diagnosed in service, was the precursor of her bipolar disorder.  The Veteran underwent a VA examination in August 2008.  That examiner opined that there was no objective link between the Veteran's bipolar disorder and her personality disorder in service.  Of import, however, is that the examiner did not address that the Veteran underwent counseling in service and that she was also prescribed sleeping pills and antidepressants during that time.  Moreover, a later VA report in January 2009 indicates, in pertinent part, that the Veteran's personality disorder, or adjustment disorder symptoms can overlap her bipolar disorder.  It is not clear from the record if the Veteran's symptomatology in service was the onset of an acquired psychiatric disorder, or a personality disorder, which was aggravated by service, or a disorder which is not service-connectable.  

In the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by lifelong pattern of action or behavior, chronic psychoneurosis of long duration, or any other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing preservice origin.  Congenital or developmental defects, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.304(c) (2012).  

Service connection may be granted for congenital diseases, but not congenital defects, unless the defect is subject to a superimposed disease or injury.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  Preexisting congenital diseases are aggravated where the disease progressed during service at a greater rate than normally expected according to accepted medical authority.  VAOPGCPREC 67-90, 55 Fed. Reg. 43,253 (1990).  Disease is "any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown."  VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th ed. 1974)).  Defects are defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  VAOPGCPREC 82-90.

Therefore, additional VA examination is necessary to determine the etiology of the Veteran's psychiatric disorder, if any, and the Veteran's counseling and antidepressant medication prescribed in service, should be addressed.  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.  

2.  The AMC/RO shall contact the Veteran and ask the name and address of her private gynecologist who performed her endometrial ablation procedure in March 2009.  After receiving an appropriate release of information from the Veteran, obtain those records from the private physician and associate those records with the claims folder.  

3.  The AMC/RO shall contact the Veteran and ask the name and address of the private physician/facility that performed her sleep study diagnosing chronic sleep apnea.  After receiving an appropriate release of information from the Veteran, obtain those records, and all other ENT-related records performed in connection with that study from the examiner/facility and associate those records with the claims folder.  

4.  The Veteran shall be afforded a VA gynecology examination to ascertain the nature and etiology of any residuals of any gynecological disorder that may be present.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any currently diagnosed gynecological disorder or any disorders which resulted in her abdominal hysterectomy (such as chronic pelvic disorder and/or excessive bleeding) at least as likely as not (50 percent probability or greater) had onset in service or are related to her active service.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

5.  The Veteran shall be afforded an appropriate VA neurological examination to determine the current severity of any neurologic abnormalities the Veteran may have associated with his service-connected lumbar spine disorder.  All indicated studies, to include EMG and/or nerve conduction studies shall be performed.  The examiner shall indicate which nerves are involved, to include the sciatic nerve, and indicate the level of severity of her nerve(s), and indicate if it is mild, moderate, moderately severe, severe in disablement.  For each nerve impairment found, the examination should address the functional effect of such impairment, including the symptoms associated therewith.   

6.  The Veteran shall be afforded an appropriate VA pulmonary and/or respiratory examination to ascertain the nature and etiology of any respiratory disorder, to include bronchitis, bronchial asthma, and/or COPD, she may have.  All indicated studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, and offer an opinion as to whether the Veteran's currently diagnosed respiratory disorder is as least as likely as not (50 percent probability or greater) causally or etiologically related to her active service, also to include asbestos exposure.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

The examiner should also provide an opinion as to the etiology of the Veteran's chronic sleep apnea.  If deemed necessary, the examiner should perform an appropriate examination.  It should be indicated whether it is at least as likely as not (50 percent probability or greater) whether the Veteran's chronic sleep apnea is causally or etiologically related to her active service, also to include asbestos exposure, and in the alternative, secondary to her respiratory condition.  The examiner should consider the spouse's testimony of the Veteran's abnormal snoring in service and the Veteran's testimony during the hearing of her shipmates complaints of her snoring in the berthing area.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

7.  The Veteran shall be afforded a VA psychiatric examination to ascertain the nature and etiology of any acquired psychiatric disorder to include bipolar disorder.  All indicated studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, and offer an opinion as to the following:

a.   What is/are the Veteran's currently diagnosed psychiatric disorder(s)?

b.  Regarding each of the currently diagnosed psychiatric disorders, do any constitute a pre-service congenital defect or a disease?  Address this question in the context of the definitions provided above.  

c.  If any currently diagnosed psychiatric disorder is considered a congenital defect, then is it at least as likely as not (a 50 percent or more probability) that there was a superimposed disease or injury in service that resulted in additional disability?  

d.  If the examiner finds that a currently diagnosed psychiatric disorder is a congenital disease, then is it at least as likely as not (a 50 percent probability or greater) that the condition was aggravated during his period of active service?  Aggravation indicates a permanent worsening of the underlying condition rather than a temporary increase in symptoms.  

e.  If any of the Veteran's currently diagnosed psychiatric disorders are an acquired psychiatric disorder, is it at least as likely as not (50 percent probability or greater) causally or etiologically related to service.  The examiner should discuss the service treatment records indicting counseling during service and discuss the medication prescribed (sleeping pills and antidepressants) in service.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

8.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


